
	

115 S3115 IS: Rural Housing Opportunity Maximization for Energy Savings Act
U.S. Senate
2018-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3115
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2018
			Mr. Merkley (for himself, Ms. Smith, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Farm Security and Rural Investment Act of 2002 to extend and modify the rural energy
			 savings program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Rural Housing Opportunity Maximization for Energy Savings Act or the Rural HOMES Act. 2.Rural energy savings programSection 6407 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107a) is amended—
 (1)in subsection (b)— (A)in paragraph (1)—
 (i)in subparagraph (B), by striking or at the end; (ii)in subparagraph (C), by striking the period at the end and inserting ; or; and
 (iii)by adding at the end the following:  (D)an entity comparable to an entity described in any of subparagraphs (A) through (C) that the Secretary determines provides energy efficiency services to rural consumers.;
 (B)in paragraph (2)— (i)by striking The term and inserting the following:
						
 (A)In generalThe term; and (ii)by adding at the end the following:
						
 (B)InclusionThe term energy efficiency measures includes the replacement of a manufactured home with another manufactured home if the eligible entity determines that the replacement would be cost-effective in increasing energy efficiency.;
 (C)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; (D)by inserting after paragraph (2) the following:
					
						(3)Manufactured home
 (A)In generalSubject to subparagraph (B), the term manufactured home has the meaning given the term in section 982.4(b) of title 24, Code of Federal Regulations (or successor regulations).
 (B)RequirementThe term manufactured home includes only an owner-occupied manufactured home that is located on land— (i)that is owned by the owner of the manufactured home; or
 (ii)for which the owner of the manufactured home has a long-term lease arrangement that— (I)is not less than 2 years longer than the term of the applicable loan under this section; and
 (II)includes a predetermined rental rate agreement.; and (E)in paragraph (4) (as so redesignated), by striking served by and inserting located in the service area of;
 (2)in subsection (d)(1)(B), by inserting (or not more than 20 years in the case of a loan for the replacement of a manufactured home with another manufactured home) after 10 years; and
 (3)in subsection (h), by striking 2018 and inserting 2023.  